United States Court of Appeals
                     For the First Circuit
                            __________


No. 03-1768

                    UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                        MICHAEL MORGAN,

                        Defendant, Appellant.


                             _________

                             ERRATA


     The opinion of this court issued on September 2, 2004 is
amended as follows:

     On page 17, line 7, insert immediately after "circuit
precedent" and before the comma the following: "(not yet clearly
established to be erroneous)"